Fein, J.
(concurring in result). I agree with the majority that defendant was denied an adequate defense because of the failure of counsel to recognize that an alibi for the night of July 22, 1978 was of no use as a defense to the commission of a crime alleged to have been committed in the early *523morning of the same day, July 22, 1978. I concur with Justice Markewich that the District Attorney’s summation and personal attack on defense counsel had the effect of denying the defendant a fair trial. Although either ground might be sufficient for reversal, the concurrence of both plainly demonstrates that a new trial is required.